EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel Shepard on 06/02/2022.

The application has been amended as follows: 
AMENDMENT TO THE SPECIFICATION
Applicant previously amended the specification at paragraph [0027] (PgPub) as follows:
[0027] When more than one set of data parameters are stored in a sensor device, a command is sent to that sensor device to select a particular parameter set as described above. Alternatively, as depicted in Figure 4, a command could be sent to the sensor device to retrieve the list of data set names 602 to be displayed on the inputting device 600. This list could be stored in non-volatile memory in the displaying or inputting device. This list could be stored in non-volatile memory in the displaying or inputting device, but could also be simply stored in volatile memory for the duration of a data set selection action by an operator or until powered off (non-volatile memory can have a limited number of write actions available to it, so this approach reduces wear on that non-volatile memory). Once the operator 603 makes a data set selection 601, a command is sent to the sensor device to inform it of that data set selection, the sensor device updates its selection mechanism (e.g., an index pointer variable value), the sensor device optionally confirms receipt of the command and/or the successful processing of that command, and the displaying or inputting device can then release or clear the memory associated with that list of data set names. … 

This listing of claims will replace all prior versions, and listings, of claims in the application:
1. (Canceled)
2. (Previously Canceled) 
3. (Currently Amended) The portable sensor device of claim 24 where the path for the trailer is presented at the display device using the computation that yields a result 
4. (Currently Amended) The portable sensor device of claim 24 where the data collection is identifiable by the label data value. 
5. (Currently Amended) The portable sensor device of claim 24 where the display device is comprised by the list of a tablet, a lap-top computer, a PDA, a smart phone, a portable device, or an onboard computing system built into or installed in the vehicle. 
6-7. (Canceled) 
8. (Previously Canceled) 
9. (Previously Amended) The portable sensor device of claim 4 where the portable sensor device transmits to the display device, in response to a command from the display device, the label data values from the plurality of data collections. 
10. (Previously Canceled) 
11. (Canceled)
12. (Currently Amended) The portable sensor device of claim 24 where the selection of a vehicle or of a trailer is made by (i) sending identifying information to the display device from the portable sensor device, (ii) presenting to the operator a list on the display device comprising identifying information sent to the display device from the portable sensor device, (ii) the operator making a selection from the list, and (iii) the display device sending a command  indicating the selection made by the operator. 
13. (Currently Amended) The portable sensor device of claim 24 where information corresponding to more than one data collection is sent to the display device.
14. (Currently Amended) The portable sensor device of claim 13 where the information corresponding to more than one data collection is stored in volatile memory at the display device. 
15. (Currently Amended) The portable sensor device of claim 14 where the selection of a trailer from the population of one or more trailers or the selection of a vehicle from the population of one or more vehicles is made at the display device using the information corresponding to more than one data collection. 
16. (Currently Amended) The portable sensor device of claim 15 where a command representing the selection is sent from the display device to the portable sensor device. 
17. (Previously Amended) The portable sensor device of claim 16 where a confirmation or acknowledgement is sent to the display device by the portable sensor device. 
18-20. (Canceled)
21. (Currently Amended) The portable sensor device of claim 24 where communicating a data value between the portable sensor device and the display device is made over a wired connection or wirelessly. 
22. (Currently Amended) The portable sensor device of claim 24 where the data collection is identifiable by the index data value.
23. (Canceled)

24. (New) A portable sensor device for use with a system for backing up a trailer that is selected from a population of one or more trailers and that is connected to a vehicle selected from a population of one or more vehicles, the trailer and the vehicle forming a trailer and vehicle pair that is connected by an articulated joint, the articulated joint having an angle that is formed by a first line parallel to a centerline of the vehicle and a second line parallel to a centerline of the trailer with the angle being found at a point where the first and second lines intersect, the portable sensor device comprising: 
(A) a sensing device selected from the list of (a) a magnetic sensing device, (b) an inertial sensing device, (c) a steering wheel rotation sensing device, and (d) a hitch angle sensing device; 
(B) a computing device;
(C) one or more information storage devices that are in communication with the computing device and that comprise a portion of non-volatile storage, wherein the portion of non-volatile storage comprises a plurality of data collections stored within, where a data collection corresponds to one of a trailer and a vehicle from a trailer and vehicle pair and comprises one or more data values from a list of possible data values comprising (i) a wheelbase of the vehicle, (ii) a ratio of the turning of the steering wheel to the turning of the wheels of the vehicle, (iii) a wheelbase of the vehicle measured in units of trailer length, (iv) a length of the trailer, (v) a communication link’s address or ID, (vi) a heading for the trailer, (vii) a heading for the vehicle, (viii) a length of a hitch, (ix) an indication of units of measure, (x) an index, and (xi) a label;
(D) a selected data collection that is selected from the plurality of data collections;
wherein the computing device is programmed to perform a computation that yields a result comprising one or more of (1) a turning radius, (2) the trailer’s predicted direction, (3) the angle of articulation at the hitch ball, (4) the rotation of the steering wheel, and that is used to determine a path to be followed while backing up the trailer and vehicle pair, and wherein the computation is performed using one or more values from a selected data collection and a value measured by the sensing device that is mounted on the trailer and vehicle pair, and 
wherein the sensor device communicates with a display device that displays a list of the plurality of data collections comprised by the portion of non-volatile storage, where an operator selects at least one data collection that corresponds to the trailer and vehicle pair on which the portable sensor device is mounted, where the operator is able to update a value corresponding to the trailer and vehicle pair on which the portable sensor device is mounted for one of the data values in the list of possible data values, and where the portable sensor device communicates with the display device one or more of the data values from the selected data collection and the computation that yields a result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667